DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1-20 are pending and have been examined.  
Response to Amendments
In the reply filed 5/31/22, claims 1, 4, 6, 8, 11, 14, 16, 17 and 20 were amended. Accordingly, claims 1 – 20 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner has withdrawn 101 rejection based on the amendments. However, examiner respectfully disagrees with applicant’s arguments that prior art fails to teach, wherein the user feature comprises click through rate information of the user (Wu [0087]: This method may be effective in ads click-thru-rate (Ads CTR) mobile feed data applications.), the click through rate information of the user is statistically obtained according to user behavior data (Wu [0167]: Similarly, after a user clicks these icons, social-networking system 1860 may create a "favorite" edge or a "check in" edge in response to a user's action corresponding to a respective action.  As another example and not by way of limitation, a user (user "C") may listen to a particular song ("Imagine") using a particular application (SPOTIFY, which is an online music application).  In this case, social-networking system 1860 may create a "listened" edge 1906 and a "used" edge (as illustrated in FIG. 19) between user nodes 1902 corresponding to the user and concept nodes 1904 corresponding to the song and application to indicate that the user listened to the song and used the application.  Similarly, after a user clicks these icons, social-networking system 1860 may create a "favorite" edge or a "check in" edge in response to a user's action corresponding to a respective action.), and 
the item feature comprise click through rate information of the item (Wu [0142]:  As is explained above, in particular embodiments, the ML models may include a combination of user features (e.g., dense features) and semantic features (sparse features) that may be related to particular user features.  The sparse features may effectively represent a candidate item (e.g., an ad, newsfeed item, etc.) that may be of interest to the user, and execution of the ML model may identify which candidate item(s) (among multiple available candidate items) may be of most interest to the user. … Below is presented a system architecture that addressed some of the practical hardware difficulties of executing an ML model in accord with particular embodiments, and in particular with an ML model that has a combination of dense feature inputs and sparse feature inputs.), wherein the click through rate information of the item is statistically obtained according to item data (Wu [0072]: Training data may indicate which associated ads a training user selected (clicked on), and the neural network model may learn to predict what is the probability of a test user (that is similar to the training user, such as determined from the training user's user-descriptive dense input and the test user's corresponding dense input) selecting the same (or a similar/related) ad.). Therefore, examiner is not persuaded.
All claims have been updated below with clarifying prior art citations. Kindly let me know if you have any questions. Thanks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
+

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., U.S. Patent Application Publication No.: 2019/0073590 (Hereinafter “Wu”), and further in view of Roy Chowdhury et al., U.S. Patent No.: 10,572,925 (Hereinafter “Roy”).
Regarding claim 1, Wu teaches, an information push method, comprising:
acquiring a user feature and an item feature (Wu [0030]: In particular embodiments, sparse inputs may be determined based on various observations, or characteristics, about a user (or circumstance) or other feature input, such as reflecting an inferred preference or tendency of the user or a categorized characteristic of the user/feature.  This inference may be achieved by use of a Random Forest, or other classification or regression tool, prior to defining higher order relationships between the inputs.  For example, a feature input may be submitted to a group of Boosted Decision Tree (BDT) trees and each tree may provide an ID based on the leaf to which the feature input corresponds.), 
wherein the user feature comprises click through rate information of the user (Wu [0087]: This method may be effective in ads click-thru-rate (Ads CTR) mobile feed data applications.), the click through rate information of the user is statistically obtained according to user behavior data (Wu [0167]: Similarly, after a user clicks these icons, social-networking system 1860 may create a "favorite" edge or a "check in" edge in response to a user's action corresponding to a respective action.  As another example and not by way of limitation, a user (user "C") may listen to a particular song ("Imagine") using a particular application (SPOTIFY, which is an online music application).  In this case, social-networking system 1860 may create a "listened" edge 1906 and a "used" edge (as illustrated in FIG. 19) between user nodes 1902 corresponding to the user and concept nodes 1904 corresponding to the song and application to indicate that the user listened to the song and used the application.  Similarly, after a user clicks these icons, social-networking system 1860 may create a "favorite" edge or a "check in" edge in response to a user's action corresponding to a respective action.), and 
the item feature comprise click through rate information of the item (Wu [0142]:  As is explained above, in particular embodiments, the ML models may include a combination of user features (e.g., dense features) and semantic features (sparse features) that may be related to particular user features.  The sparse features may effectively represent a candidate item (e.g., an ad, newsfeed item, etc.) that may be of interest to the user, and execution of the ML model may identify which candidate item(s) (among multiple available candidate items) may be of most interest to the user. … Below is presented a system architecture that addressed some of the practical hardware difficulties of executing an ML model in accord with particular embodiments, and in particular with an ML model that has a combination of dense feature inputs and sparse feature inputs.), wherein the click through rate information of the item is statistically obtained according to item data (Wu [0072]: Training data may indicate which associated ads a training user selected (clicked on), and the neural network model may learn to predict what is the probability of a test user (that is similar to the training user, such as determined from the training user's user-descriptive dense input and the test user's corresponding dense input) selecting the same (or a similar/related) ad.);
determining a degree of similarity between the user feature and the item feature (Wu [0049]: Conceptually, the relative distance between the embeddings in this space may represent a degree of similarity/difference between the two with respect to that first relationship.  Similarly, a second relationship between the same pair of inputs may be represented by a corresponding second pair of embeddings in a second embedding space.  The relative distance between the second pair of embeddings may again represent a degree of similarity/difference between the two inputs with respect to the second relationship.  Pair-wise relationship between the multiple representations may then be determined, in what may termed a mixed ML approach.);
Wu does not clearly teach, determining, according to the degree of similarity, item information that is recalled, wherein the item information comprises information that meets a user’s need in intelligent search technology; and However, Roy [Col. 12 lines 37 – 45] teaches, “FIG. 14 illustrates an exemplary process 1400 for calculating user-deal relevance scores using similarity calculations and machine learning models.  Process 1400 is illustrated for clarity and not for limitation of the invention.  In various embodiments, user-relevance scoring can be based on machine learning models (e.g., supervised learning models that are derived using training data) that are used alone or in combination with various linear models, as previously described.”

    PNG
    media_image1.png
    454
    719
    media_image1.png
    Greyscale

pushing the item information to a user terminal (Roy [Col. 9 lines 4 – 17] teaches, “Additionally and/or alternatively, an attribute graph may be used in query understanding (e.g., by a query understanding system 204 as referenced in FIG. 2); to increase browse/search recall (e.g., use the graph to tag items with several categories to lead to an increase in browse and search recall); browse merchandising (e.g., analysis of co-purchases of items to generate a feature-to-feature collaborative filtering matrix); user profile creation (e.g., use the graph to generate an extended user feature vector based on feature-to-feature collaborative filtering); selecting personalized interfaces for users; search engine marketing (SEM) keyword selection and search engine optimization (SEO) page creation; and prioritizing sales leads.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Wu et al. to the Roy’s system by adding the feature of similarity. The references (Wu and Roy) teach features that are analogous art and they are directed to the same field of endeavor, such as social media ranking. Ordinary skilled artisan would have been motivated to do so to provide Wu’s system with enhanced search results. (See Roy [Col. 9 lines 4 – 17], [Col. 12 lines 37 – 45], [Fig. 5], [Fig. 14]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method according to claim 1, wherein the determining the degree of similarity between the user feature and the item feature comprises: 
constructing a user vector according to the user feature; constructing an item vector according to the item feature; and determining the degree of similarity between the user feature and the item feature according to a distance between the user vector and the item vector (Wu [0028]: In particular embodiments, a method and system (e.g., an ML model) is provided for predicting an outcome based on a combination of dense and sparse (vector) inputs, where higher order relationships between the inputs may be taken into consideration as part of the prediction.  A dense (vector) input may be represented by a mostly-populated vector, and in particular embodiments, may consist of determinable descriptors common to most users (or circumstances, depending upon a specific application), such as gender, time-of-day, local  Wi-Fi status, etc. A numeric value may be assigned to each descriptor (dimension or cell) in the dense (vector) input.  A sparse (vector) input may reflect more semantic information related to a particular task objective.  The sparse input may reflect selections within a larger list(s) of options (lists may further be divided into different categories).  For example, a sparse input may reflect a short list of webpage IDs indicating which webpages (from within a larger list (e.g., dense vector housing the larger list) of webpages) a user has visited within a predefined time frame.  Consequently, the elements of a sparse vector may be mostly zero values (e.g., zero value may correspond to the not-selected options within the larger list).).
Regarding claim 3, the method according to claim 1, wherein the determining, according to the degree of similarity, the item information that is recalled comprises:
acquiring item information corresponding to an item feature whose degree of similarity is ranked at top N, wherein N is a natural number greater than 0 (Wu [0033]: In particular embodiments, a method to preserve select relational information between the list-of-IDs of an original input may include making use of a ranking between the IDs in a list-of-IDs based on a history of user interactions with the specific IDs.  For example, if the IDs represent different webpages, then a ranking may be based on the frequency with which the user visits each webpage, or shared content from each webpage, or commented on each web-page, or otherwise interacted with each webpage.  This ranking may then be used to weigh the embeddings.  Additionally, a function utilizing user-based features may be defined to assign or modify weights in the embedding.).
Regarding claim 4, the method according to claim 1, wherein the acquiring the user feature comprises:
determining the user feature according to the user behavior data and user portrait data (Wu [0034]: Context information may also be used to modify embedding weights.  …  For example, if the "context" is defined by a specific user ID, and prior behavior of this user has been found to be a good indicator of future behavior in a current context, then the weight of the user ID's embedding may be increased.).
Regarding claim 5, the method according to claim 4, wherein the user behavior data comprises a browsing record, a favorite record, and a purchasing record (Wu [0002]: The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user.  The user profile may include demographic information, communication-channel information, and information on personal interests of the user.  The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g., wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users.); and the user portrait data comprises any one or more of: age, gender, education level, consumption level, and occupation type (Wu [0071]: .  For examples, dense features may include a user's gender, country-of-origin, time-of-day, local Wi-Fi status, user-educational-background, etc. It is noted that some dense features may be obtained by user-provided input, while others may be collected from user-related demographic or geographic information, user-device status information, user network activity, or other observable user-related sources.).
Regarding claim 6, the method according to claim 1, wherein the acquiring the item feature comprises:
determining the item feature according to the item data (Roy [Col. 2 lines 41 – 45]: FIG. 5 illustrates an exemplary process for generating, by a feature service, user-item attribute vectors for user-item similarity scoring within embodiments of a universal relevance services framework in accordance with some embodiments discussed herein.).

    PNG
    media_image2.png
    601
    878
    media_image2.png
    Greyscale

		Regarding claim 7, the method according to claim 6, wherein the item data comprises any one or more of: category, title, abstract, author information, browsing level, forwarding level, and favorite level (Roy [Col. 12 lines 57 – 67]: In embodiments, adjusting a deal's associated user-relevance score based on personalization includes considering a user's clicks and purchases, equating clicks to purchase, computing a click likelihood for the deal's category/subcategory/subcategory2 and price band, and comparing this click likelihood to the average likelihood.  This comparison yields a ratio; if it exceeds 1, it can be interpreted as the user having an increased likelihood of buying the deal relative to the average user, while if it is less than 1, it can be interpreted as having a decreased likelihood of buying the deal relative to the average user.).
Regarding claim 8, the method according to claim 1, wherein the pushing the item information to the user terminal comprises:
determining a user activity rating according to the user behavior data; and determining a push strategy for the item information according to the user activity rating (Wu [0071]: It is noted that some dense features may be obtained by user-provided input, while others may be collected from user-related demographic or geographic information, user-device status information, user network activity, or other observable user-related sources.  A dense input may be thought of as a collection of multiple, definitely determinable descriptors, where each descriptor may be given a numeric value.).
Regarding claim 9, the method according to claim 8, wherein the determining the push strategy for the item information according to the user activity rating comprises: 
if the user activity rating is greater than a preset rating, acquiring a point of interest of a user; when the item information matches the point of interest of the user, pushing the item information to the user terminal; and when the item information fails to match the point of interest of the user, not pushing the item information to the user terminal (Wu [0087]: Thus, prior to embedding, the list of IDs in a sparse input may be sorted by perceived contextual information (e.g., popularity or interest to the user), and the embedding may be emphasized (adjusted) based on the position of each ID in the sorted list of IDs.  For example, the order of a coefficient_page_id feature (e.g. a webpage ID) may be decided based on a coefficient score, which may be based on more detailed user's engagement history with a webpage.  Thus, a basic attention based pooling method may be termed "position-based weighted pooling", and it may use the order/position of a sparse ID (e.g. an ID in a list of IDs of a sparse input) as conveying interaction information between a given "context" and the sparse ID.  This method may be effective in ads click-thru-rate (Ads CTR) mobile feed data applications.).
Regarding claim 10, the method according to claim 8, wherein the determining the push strategy for the item information according to the user activity rating comprises: 
when the user activity rating is not greater than a preset rating, pushing the item information to the user terminal directly (Roy [Col. 6 lines 26 – 34]: As a result, a background computation system always contains all the scores and rankings necessary to perform the functions that currently depend on batch, e.g., Email send & push notifications.  In addition, the background computation system can push these partial scores and rankings periodically into the real time system (e.g., ElasticSearch index) which can use them as is and doesn't have to compute them itself.  This has the potential of significantly reducing latency for real time processing.).  
Regarding claim 11, Wu teaches, an electronic device, comprising: 
at least one processor; and a memory, communicatively connected to the at least one processor; wherein the memory is stored with instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to (Wu [0114]: multiple processors have access to a shared memory without locking the shared memory.): 
acquire a user feature and an item feature, wherein the user feature comprises click through rate information of the user (Wu [0087]: This method may be effective in ads click-thru-rate (Ads CTR) mobile feed data applications.), the click through rate information of the user is statistically obtained according to user behavior data (Wu [0167]: Similarly, after a user clicks these icons, social-networking system 1860 may create a "favorite" edge or a "check in" edge in response to a user's action corresponding to a respective action.  As another example and not by way of limitation, a user (user "C") may listen to a particular song ("Imagine") using a particular application (SPOTIFY, which is an online music application).  In this case, social-networking system 1860 may create a "listened" edge 1906 and a "used" edge (as illustrated in FIG. 19) between user nodes 1902 corresponding to the user and concept nodes 1904 corresponding to the song and application to indicate that the user listened to the song and used the application.  Similarly, after a user clicks these icons, social-networking system 1860 may create a "favorite" edge or a "check in" edge in response to a user's action corresponding to a respective action.), and the item feature comprise click through rate information of the item, wherein the click through rate information of the item is statistically obtained according to item data (Wu [0142]: As is explained above, in particular embodiments, the ML models may include a combination of user features (e.g., dense features) and semantic features (sparse features) that may be related to particular user features.  The sparse features may effectively represent a candidate item (e.g., an ad, newsfeed item, etc.) that may be of interest to the user, and execution of the ML model may identify which candidate item(s) (among multiple available candidate items) may be of most interest to the user.  … Below is presented a system architecture that addressed some of the practical hardware difficulties of executing an ML model in accord with particular embodiments, and in particular with an ML model that has a combination of dense feature inputs and sparse feature inputs.);
determine a degree of similarity between the user feature and the item feature (Wu [0049]: Conceptually, the relative distance between the embeddings in this space may represent a degree of similarity/difference between the two with respect to that first relationship.  Similarly, a second relationship between the same pair of inputs may be represented by a corresponding second pair of embeddings in a second embedding space.  The relative distance between the second pair of embeddings may again represent a degree of similarity/difference between the two inputs with respect to the second relationship.  Pair-wise relationship between the multiple representations may then be determined, in what may termed a mixed ML approach.);
Wu does not clearly teach, determine, according to the degree of similarity, item information that is recalled, wherein the item information comprises information that meets a user’s needs in intelligent search technology; and However, Roy [Col. 12 lines 37 – 45] teaches, “FIG. 14 illustrates an exemplary process 1400 for calculating user-deal relevance scores using similarity calculations and machine learning models.  Process 1400 is illustrated for clarity and not for limitation of the invention.  In various embodiments, user-relevance scoring can be based on machine learning models (e.g., supervised learning models that are derived using training data) that are used alone or in combination with various linear models, as previously described.”

    PNG
    media_image1.png
    454
    719
    media_image1.png
    Greyscale

push the item information to a user terminal. However, Roy [Col. 9 lines 4 – 17] teaches, “Additionally and/or alternatively, an attribute graph may be used in query understanding (e.g., by a query understanding system 204 as referenced in FIG. 2); to increase browse/search recall (e.g., use the graph to tag items with several categories to lead to an increase in browse and search recall); browse merchandising (e.g., analysis of co-purchases of items to generate a feature-to-feature collaborative filtering matrix); user profile creation (e.g., use the graph to generate an extended user feature vector based on feature-to-feature collaborative filtering); selecting personalized interfaces for users; search engine marketing (SEM) keyword selection and search engine optimization (SEO) page creation; and prioritizing sales leads.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Wu et al. to the Roy’s system by adding the feature of similarity. The references (Wu and Roy) teach features that are analogous art and they are directed to the same field of endeavor, such as social media ranking. Ordinary skilled artisan would have been motivated to do so to provide Wu’s system with enhanced search results. (See Roy [Col. 9 lines 4 – 17], [Col. 12 lines 37 – 45], [Fig. 5], [Fig. 14]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 12, the electronic device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
construct a user vector according to the user feature; construct an item vector according to the item feature; and determine the degree of similarity between the user feature and the item feature according to a distance between the user vector and the item vector (Wu [0028]: In particular embodiments, a method and system (e.g., an ML model) is provided for predicting an outcome based on a combination of dense and sparse (vector) inputs, where higher order relationships between the inputs may be taken into consideration as part of the prediction.  A dense (vector) input may be represented by a mostly-populated vector, and in particular embodiments, may consist of determinable descriptors common to most users (or circumstances, depending upon a specific application), such as gender, time-of-day, local  Wi-Fi status, etc. A numeric value may be assigned to each descriptor (dimension or cell) in the dense (vector) input.  A sparse (vector) input may reflect more semantic information related to a particular task objective.  The sparse input may reflect selections within a larger list(s) of options (lists may further be divided into different categories).  For example, a sparse input may reflect a short list of webpage IDs indicating which webpages (from within a larger list (e.g., dense vector housing the larger list) of webpages) a user has visited within a predefined time frame.  Consequently, the elements of a sparse vector may be mostly zero values (e.g., zero value may correspond to the not-selected options within the larger list).).
Regarding claim 13, the electronic device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
acquire item information corresponding to an item feature whose degree of similarity is ranked at top N, wherein N is a natural number greater than 0 (Wu [0033]: In particular embodiments, a method to preserve select relational information between the list-of-IDs of an original input may include making use of a ranking between the IDs in a list-of-IDs based on a history of user interactions with the specific IDs.  For example, if the IDs represent different webpages, then a ranking may be based on the frequency with which the user visits each webpage, or shared content from each webpage, or commented on each web-page, or otherwise interacted with each webpage.  This ranking may then be used to weigh the embeddings.  Additionally, a function utilizing user-based features may be defined to assign or modify weights in the embedding.).
Regarding claim 14, the electronic device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
determine the user feature according to the user behavior data and user portrait data (Wu [0034]: Context information may also be used to modify embedding weights.  …  For example, if the "context" is defined by a specific user ID, and prior behavior of this user has been found to be a good indicator of future behavior in a current context, then the weight of the user ID's embedding may be increased.).
Regarding claim 15, the electronic device according to claim 14, wherein the user behavior data comprises a browsing record, a favorite record, and a purchasing record (Wu [0002]: The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user.  The user profile may include demographic information, communication-channel information, and information on personal interests of the user.  The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g., wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users.); and the user portrait data comprises any one or more of: age, gender, education level, consumption level, and occupation type (Wu [0071]: .  For examples, dense features may include a user's gender, country-of-origin, time-of-day, local Wi-Fi status, user-educational-background, etc. It is noted that some dense features may be obtained by user-provided input, while others may be collected from user-related demographic or geographic information, user-device status information, user network activity, or other observable user-related sources.).
Regarding claim 16, the electronic device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
determine the item feature according to the item data (Roy [Col. 2 lines 41 – 45]: FIG. 5 illustrates an exemplary process for generating, by a feature service, user-item attribute vectors for user-item similarity scoring within embodiments of a universal relevance services framework in accordance with some embodiments discussed herein.);
wherein the item data comprises any one or more of: category, title, abstract, author information, browsing level, forwarding level, and favorite level (Roy [Col. 12 lines 57 – 67]: In embodiments, adjusting a deal's associated user-relevance score based on personalization includes considering a user's clicks and purchases, equating clicks to purchase, computing a click likelihood for the deal's category/subcategory/subcategory2 and price band, and comparing this click likelihood to the average likelihood.  This comparison yields a ratio; if it exceeds 1, it can be interpreted as the user having an increased likelihood of buying the deal relative to the average user, while if it is less than 1, it can be interpreted as having a decreased likelihood of buying the deal relative to the average user.).
Regarding claim 17, the electronic device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
determine a user activity rating according to the user behavior data; and determine a push strategy for the item information according to the user activity rating (Wu [0071]: It is noted that some dense features may be obtained by user-provided input, while others may be collected from user-related demographic or geographic information, user-device status information, user network activity, or other observable user-related sources.  A dense input may be thought of as a collection of multiple, definitely determinable descriptors, where each descriptor may be given a numeric value.).
Regarding claim 18, the electronic device according to claim 17, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
if the user activity rating is greater than a preset rating, acquire a point of interest of the user; when the item information matches the point of interest of the user, push the item information to the user terminal; and when the item information fails to match the point of interest of the user, not push the item information to the user terminal (Wu [0087]: Thus, prior to embedding, the list of IDs in a sparse input may be sorted by perceived contextual information (e.g., popularity or interest to the user), and the embedding may be emphasized (adjusted) based on the position of each ID in the sorted list of IDs.  For example, the order of a coefficient_page_id feature (e.g. a webpage ID) may be decided based on a coefficient score, which may be based on more detailed user's engagement history with a webpage.  Thus, a basic attention based pooling method may be termed "position-based weighted pooling", and it may use the order/position of a sparse ID (e.g. an ID in a list of IDs of a sparse input) as conveying interaction information between a given "context" and the sparse ID.  This method may be effective in ads click-thru-rate (Ads CTR) mobile feed data applications.).
Regarding claim 19, the electronic device according to claim 17, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
when the user activity rating is not greater than a preset rating, push the item information to the user terminal directly (Roy [Col. 6 lines 26 – 34]: As a result, a background computation system always contains all the scores and rankings necessary to perform the functions that currently depend on batch, e.g., Email send & push notifications.  In addition, the background computation system can push these partial scores and rankings periodically into the real time system (e.g., ElasticSearch index) which can use them as is and doesn't have to compute them itself.  This has the potential of significantly reducing latency for real time processing.).
Regarding claim 20, Wu teaches, an information push method, comprising:
determining a degree of similarity between a user feature and an item feature, wherein the user feature comprises click through rate information of the user  (Wu [0087]: This method may be effective in ads click-thru-rate (Ads CTR) mobile feed data applications.), the click through rate information of the user is statistically obtained according to user behavior data (Wu [0167]: Similarly, after a user clicks these icons, social-networking system 1860 may create a "favorite" edge or a "check in" edge in response to a user's action corresponding to a respective action.  As another example and not by way of limitation, a user (user "C") may listen to a particular song ("Imagine") using a particular application (SPOTIFY, which is an online music application).  In this case, social-networking system 1860 may create a "listened" edge 1906 and a "used" edge (as illustrated in FIG. 19) between user nodes 1902 corresponding to the user and concept nodes 1904 corresponding to the song and application to indicate that the user listened to the song and used the application.  Similarly, after a user clicks these icons, social-networking system 1860 may create a "favorite" edge or a "check in" edge in response to a user's action corresponding to a respective action.), and the item feature comprise click through rate information of the item, wherein the click through rate information of the item is statistically obtained according to item data (Wu [0142]: As is explained above, in particular embodiments, the ML models may include a combination of user features (e.g., dense features) and semantic features (sparse features) that may be related to particular user features.  The sparse features may effectively represent a candidate item (e.g., an ad, newsfeed item, etc.) that may be of interest to the user, and execution of the ML model may identify which candidate item(s) (among multiple available candidate items) may be of most interest to the user.  … Below is presented a system architecture that addressed some of the practical hardware difficulties of executing an ML model in accord with particular embodiments, and in particular with an ML model that has a combination of dense feature inputs and sparse feature inputs.);
Wu does not clearly teach, determining, according to the degree of similarity, item information that is recalled, wherein the item information comprises information that meets a user’s needs in intelligent search technology; and However, Roy [Col. 12 lines 37 – 45] teaches, “FIG. 14 illustrates an exemplary process 1400 for calculating user-deal relevance scores using similarity calculations and machine learning models.  Process 1400 is illustrated for clarity and not for limitation of the invention.  In various embodiments, user-relevance scoring can be based on machine learning models (e.g., supervised learning models that are derived using training data) that are used alone or in combination with various linear models, as previously described.”

    PNG
    media_image1.png
    454
    719
    media_image1.png
    Greyscale

pushing the item information to a user terminal (Roy [Col. 9 lines 4 – 17] teaches, “Additionally and/or alternatively, an attribute graph may be used in query understanding (e.g., by a query understanding system 204 as referenced in FIG. 2); to increase browse/search recall (e.g., use the graph to tag items with several categories to lead to an increase in browse and search recall); browse merchandising (e.g., analysis of co-purchases of items to generate a feature-to-feature collaborative filtering matrix); user profile creation (e.g., use the graph to generate an extended user feature vector based on feature-to-feature collaborative filtering); selecting personalized interfaces for users; search engine marketing (SEM) keyword selection and search engine optimization (SEO) page creation; and prioritizing sales leads.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Wu et al. to the Roy’s system by adding the feature of similarity. The references (Wu and Roy) teach features that are analogous art and they are directed to the same field of endeavor, such as social media ranking. Ordinary skilled artisan would have been motivated to do so to provide Wu’s system with enhanced search results. (See Roy [Col. 9 lines 4 – 17], [Col. 12 lines 37 – 45], [Fig. 5], [Fig. 14]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen, US 2019/0073586, Nested Machine Learning Architecture
Stein, US 2017/0105048, Computerized System and Method for determining media based on selected motion video inputs
Gregory, US 10,459,927, Enforcing Diversity in ranked relevance results returned from a universal relevance service framework
Roy Chowdhury, US 11,216,843, Ranked Relevance Results using Multi-feature scoring returned from a universal relevance service framework
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154